 1   Steven Sugarman
     New Mexico Bar No. 5717
 2   appearing pro hac vice
     347 County Road 55A
 3   Cerrillos, New Mexico 87010
     (505) 672-5082
 4   stevensugarman@hotmail.com
 5   Attorney for WildEarth Guardians
 6
 7
 8
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE DISTRICT OF ARIZONA
11
                                    TUCSON DIVISION
12
13
14
15
     WILDEARTH GUARDIANS,                   )
16                                          )         No. 13-151-RCC
           Plaintiff,                       )
17                                          )
     vs.                                    )    PLAINTIFF’S OPPOSITION
18                                          )   TO FEDERAL DEFENDANTS’
     UNITED STATES FISH AND WILDLIFE        )     MOTION TO DISSOLVE
19   SERVICE and UNITED STATES FOREST       )          INJUNCTION
     SERVICE,                               )       [ECF DOC NO. 112]
20                                          )
           Defendants.                      )
21   _______________________________________)
22
23
24
25
26
27
28
 1   I.       Introduction
 2            Lamentably, there appears to be no bottom to the lack of accountability and the
 3   shirking of responsibility that led this Court to issue its September 12, 2019 decision and
 4   injunction in this matter. WildEarth Guardians v. U.S. Fish and Wildlife Service (“WEG
 5   2019"), 2019 WL 4345333 at *11 (D.Ariz. 2019). As things stand now – with a remand
 6   order directing reassessment of jeopardy and recovery and an associated injunction in
 7   place against certain forest treatments – this Court is all that stands between continuation
 8   of the Federal Defendants’ haphazard implementation of an adaptive management
 9   approach to Mexican spotted owl (“MSO”) conservation and recovery on one hand, and
10   the actual conservation and recovery of the species on the other hand.
11            In its September 12, 2019 decision, this Court provided the following crystal clear
12   instructions to the Federal Defendants:
13            The USFS and FWS must reinitiate a formal Section 7(a)(2) consultation
              and formulate superceding BiOps that conform with the terms of this Order.
14
              The consultation must reassess the jeopardy analysis and the effect of Forest
15            Plans on the recovery of the MSO.
16   WEG 2019 at *21. In their pending Motion to Dissolve the Injunction pursuant to Federal
17   Rule of Civil Procedure 60, the Federal Defendants (“FDs”) brazenly assert that the
18   superceding Biological Opinion (“BiOp”) for the Cibola National Forest (“NF”) that they
19   produced in a “lightening” Section 7 consultation “fully complie[s] with this Court’s
20   order [of September 12, 2019].” ECF Doc. No. 112 at 1.
21            As Plaintiff WildEarth Guardians (“WEG”) explains below, nothing could be
22   further from the truth. The no jeopardy conclusion of the superceding BiOp for the
23   Cibola NF – which is clearly intended as a “test balloon” to probe the willingness of the
24   Court to dissolve the injunction on the basis of meaningless and superficial conclusory
25   assertions as to conservation and recovery – is premised on (1) an unenforceable
26   statement of intention with respect to future long-term range-wide population monitoring,
27   (2) unsubstantiated and misleading representations as to the FDs’ actual survey and
28   habitat mapping and management practices, (3) a breathtaking sub rosa repudiation of the

     WildEarth Guardians v. USFWS, et al.                      P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                            P age 1
 1   underpinnings of the adaptive management approach to MSO conservation and recovery,
 2   and (4) a defiant reassertion of arguments previously rejected by this Court.
 3            In short, the superceding BiOp does not fully comply with this Court’s September
 4   12, 2019 remand instructions because it does not reassess the jeopardy and recovery
 5   analysis of the 2012 BiOps in a rational manner that passes muster under the arbitrary and
 6   capricious standard of review, and it is based on speculation and surmise rather than
 7   evidence in the record. “The institutionalized caution mandated by section 7 of the ESA
 8   requires” that an agency to refrain from taking any action “until it insures” that the action
 9   will not jeopardize a species. Sierra Club v. Marsh, 816 F.2d 1376, 1388 (9th Cir. 1987)
10   (emphasis added), 16 U.S.C. § 1536(a)(2). That high bar has not been cleared here.
11   WEG respectfully submits that the Motion to Dissolve must be denied.
12   II.      Legal standards applicable to the Federal Defendants’ Motion to Dissolve
13            “An injunction issued by a court acting within its jurisdiction must be obeyed until
14   the injunction is vacated or withdrawn.” W.R. Grace & Co. v. Local Union 759,
15   International Union of United Rubber, 461 U.S. 757, 766 (1983). “A party seeking
16   modification or dissolution of an injunction bears the burden of establishing that a
17   significant change in facts or law warrants revision or dissolution of the injunction.”
18   Sharp v. Weston, 233 F.3d 1166, 1170 (9th Cir. 2000). Rule 60 relief is improperly
19   granted to an enjoined party that merely revisits and relies upon arguments already raised
20   and dismissed, as the Federal Defendants do here. Van Skiver v. United States, 952 F.2d
21   1241, 1244 (10th Cir. 1991). Indeed, in essence the FDs’ Motion to Dissolve is nothing
22   more than a third attempt – after the merits stage and the Rule 59 proceedings – to
23   convince this Court to accept arguments that the Court has already rejected.
24            The pending Motion to Dissolve requires this Court to determine whether the FDs’
25   reassessment of the jeopardy and recovery analysis of the 2012 BiOp satisfies the
26   arbitrary and capricious standard of review set by the Administrative Procedure Act
27   (“APA”). 5 U.S.C. § 706(a)(2). This Court must inquire whether the FDs “considered
28   the relevant factors and articulated a rational connection between the facts found and the

     WildEarth Guardians v. USFWS, et al.                       P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                             P age 2
 1   choice made.” Natural Resources Defense Council v. Dept. of the Interior, 113 F.3d
 2   1121, 1124 (9th Cir. 1997). The Court is required to undertake a “thorough, probing, in-
 3   depth review” of that administrative record to determine whether the remand decision is
 4   the product of rational decision-making. Native Ecosystems Council v. U.S. Forest
 5   Service, 418 F.3d 953, 960 (9th Cir. 2005). The Court should not defer to conclusions that
 6   are unsupported by the evidence or that run counter to the evidence before it. Western
 7   Watersheds Project v. Kraayenbrink, 632 F.3d 472, 493 (9th Cir. 2010). This Court must
 8   not merely “rubber-stamp” the new analysis. Ocean Advocates v. U.S. Army Corps of
 9   Engineers, 402 F.3d 846, 859 (9th Cir. 2005).
10            With specific reference to these Rule 60 proceedings, the Court should “not lift its
11   injunction without first finding that [the FDs’ reassessment] passes muster under the
12   relevant environmental statutes,” and should “direct the submission of a new
13   Administrative Record” that facilitates the court’s review of that issue. Colorado
14   Environmental Coalition v. Office of Legacy Mining, 2016 WL 11548224 at *1 (D.Colo
15   2016). “Equity would not be achieved if the Court decided simply to rubber-stamp [the
16   FDs’] unsupported self-assessment of its compliance with a court order.” National Law
17   Center on Homelessness & Poverty v. United States Veterans Administration, 842
18   F.Supp.2d 127, 131 (D.D.C. 2012) see also Swan View Coalition. v. Barbouletos, 2010
19   WL 11530904 at *1, 3, 5 (D. Mont. 2010) (“the completion of the new biological opinion
20   does not automatically lift the injunction”). If the FDs’ reassessment does not correct the
21   legal deficiencies that led the Court to impose the injunction, the Court should leave the
22   injunction in place. See for example Public Service Co. of Colorado v. Batt, 67 F.3d 234,
23   237 (9th Cir. 1995) (rejecting the notion that an injunction automatically dissolves upon
24   issuance of a superceding environmental document since such a practice “would leave the
25   injunction . . . toothless”), Colorado Environmental Coalition v. Office of Legacy Mining,
26   2018 WL 684761 at *1, 19 (D. Colo. 2016). The FDs’ bald and unsupported assertion
27   that it has “fully complied” with the Court’s remand instructions is not a sufficient basis
28   for dissolving the associated injunction.

     WildEarth Guardians v. USFWS, et al.                       P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                             P age 3
 1            A corollary of the foregoing standards and principles is the bedrock rule that a
 2   movant must make arguments – with points and authorities – that entitle the movant to the
 3   relief that it seeks. Conclusory assertions of ultimate facts and law – or of entitlement to
 4   relief – are not sufficient. This rule is reified in Local Rule 7.2(b) of the District of
 5   Arizona: “the moving party shall serve and file with the motion's papers a memorandum
 6   setting forth the points and authorities relied upon in support of the motion.” Failure to
 7   support a motion with a memorandum that complies with this requirement “in all
 8   substantial respects . . . may be deemed a consent to the denial . . . of the motion and the
 9   Court may dispose of the motion summarily.” Local Rule 7.2(i).
10            This common-sense principle – that a movant must provide argument to the Court
11   as to why the requested relief is appropriate and should be granted – has deep roots in
12   case law. Indeed, earlier this year, this Court refused to “formulate” arguments for a
13   movant or to search the record for tidbits that might tend to support the movant’s position.
14   Bramlett v. Ryan, 2019 WL 2744837 at *1 (D. Ariz. 2019). As this Court aptly held in
15   that case, “[j]udges are not like pigs, hunting for truffles buried in briefs.” Id. (citation
16   omitted) see also U-Haul Co. of Nevada v. Kamer, 2013 WL 4505800 at *2 (D. Nev.
17   2013) (“the Court reminds the parties that the burden of representation lies upon them,
18   and not upon the Court”), AGA Shareholders v. CSK Auto, Inc., 2009 WL 113569 at *2
19   (D. Ariz. 2009) (in a summary judgment context, holding that a court “has no obligation
20   to scour the record in search of a genuine issue of triable fact”).
21   III.     The Federal Defendant’s Motion to Dissolve is nothing more than a
              conclusory assertion that this Court must reject
22
              The FDs’ Motion to Dissolve consists of four paragraphs. The first paragraph is
23
     an introduction. The second paragraph sets out the standard of review. The third
24
     paragraph is the “argument.” And the fourth paragraph is the conclusion. The heart of
25
     the brief – the so-called “argument” contained in the third paragraph – is nothing other
26
     than the FDs’ conclusory assertion that “[t]he circumstances that originally necessitated
27
     injunctive relief are no longer present,” that “Defendants have fully complied with the
28

     WildEarth Guardians v. USFWS, et al.                        P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                              P age 4
 1   terms of the Court’s [September 12, 2019] order,” and that “[t]he injunction is no longer
 2   warranted and should be dissolved.” ECF Doc. No. 112 at 2-3. However, the Motion to
 3   Dissolve does not discuss the substance of the superceding BiOp, does not discuss how
 4   the superceding BiOp for the Cibola NF differs from the 2012 BiOp at issue in this case
 5   in any way that is relevant to the judge’s remand instructions, and certainly does not even
 6   endeavor to explain – in any way, shape, or form – how the superceding BiOp “fully
 7   complies” with this Court’s instructions, or insures against jeopardy and the diminution of
 8   recovery prospects for the MSO.
 9            Apparently, the FDs expect that this Court – upon its review of the superceding
10   BiOp – will “formulate” the arguments that they might have made themselves in support
11   of the Motion to Dissolve, if indeed any such valid arguments exist. WEG respectfully
12   submits that this Court, in line with the governing Local Rules of the District of Arizona
13   and in line with the unanimous case law on this issue, should refuse to act as the FDs’
14   counsel by hypothesizing as to what arguments the FDs might have made if they had
15   discharged their obligation to make their arguments themselves. This is not the way that
16   litigation works, and this approach is simply inconsistent with well-settled requirements
17   of motion practice. In the first instance, the FDs – who bear the burden of proof on their
18   Motion to Dissolve – must make their arguments with respect to their compliance with
19   this Court’s remand instructions, and WEG should be given an opportunity to respond to
20   those arguments. Instead, the FDs apparently expect that both the Court and WEG will
21   act as the proverbial “pigs” who will snuffle through the record in this case in search of
22   some truffely morsel that might tend to support their conclusory assertion as to “full
23   compliance.” This Court should decline this invitation, and should hold the FDs to their
24   burden.
25            And even if this Court were inclined to take on the role of FDs’ counsel in this
26   case, there is simply not an adequate basis upon which this Court could conceivably
27   discharge its obligation to give the record the “thorough, probing, in-depth review” that is
28   required by the relevant standard of review. Indeed, there is no record at all. The

     WildEarth Guardians v. USFWS, et al.                       P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                             P age 5
 1   superceding BiOp itself sets out the following “consultation history”:
 2            !        September 12, 2019: In response to litigation (i.e., court order 4:13-
                       cv-00151-RCC), the [Fish and Wildlife] Service began to re-analyze
 3                     the effects of the proposed action and our analysis of the proposed
                       actions’ effect on owl recovery to address the Court’s findings.
 4
              !        October 20, 2019: We [the Fish and Wildlife Service] received the
 5                     updated BA from the Forest Service.
 6            !        October 28, 2019: We [the Fish and Wildlife Service] sent a draft
                       BO to the Forest Service for your [the Forest Service’s] review.
 7
              !        October 29, 2019: We received your [the Forest Service’s]
 8                     comments on the draft BO and incorporated comments.
 9   ECF Doc. No. 112-1 at 2. While the superceding BiOp references various analyses and
10   communications which supposedly took place in connection with its development, not a
11   single shred of that material has been compiled into an administrative record for the
12   review of the Court and WEG. Even the Forest Service’s October 20, 2019 Biological
13   Assessment – which is the foundational document that sets the stage for the U.S. Fish and
14   Wildlife Service (“FWS”) in the preparation of a superceding BiOp pursuant to ESA
15   Section 7(a)(2), and which describes the action that is the subject of the Section 7(a)(2)
16   consultation – has not been produced to the Court.
17            In the complete absence of (1) any effort by the FDs to articulate even a single
18   argument in support of their assertion that they have fully complied with this Court’s
19   remand instructions and (2) any administrative record that would provide the Court with
20   an opportunity to review the FDs’ assertion as to that full compliance, the Motion to
21   Dissolve must be denied. WEG respectfully submits that any other result would be
22   nothing more than a “rubber-stamp [on] an enjoined party’s unsupported self-assessment
23   of its compliance with a court order.” National Law Center, 842 F.Supp.2d at 131.
24   IV.      The superceding BiOp does not demonstrate full compliance with this Court’s
              remand instructions
25
              Based on its review of the superceding BiOp, WEG has endeavored to discern
26
     what the FDs might have argued in support of their Motion to Dissolve – if they had
27
     many any arguments at all. It appears that FDs would likely attempt to carry their burden
28

     WildEarth Guardians v. USFWS, et al.                         P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                               P age 6
 1   with a two-pronged approach. First, they would likely argue that they are insuring against
 2   jeopardy by conducting the long-term range-wide MSO population monitoring that was a
 3   condition of the 1996 and 2005 BiOps, but that was not required by the 2012 BiOps or the
 4   superceding BiOp. Second, they would likely argue that even if they were not conducting
 5   that monitoring, the omission would be immaterial since they are taking other measures to
 6   insure against jeopardy and the diminution of the MSO’s prospects for recovery, and that
 7   these other measures support a rational no jeopardy conclusion. These hypothetical
 8   arguments would fail on both accounts.
 9            A.       There is still no requirement for long-term range-wide population
                       monitoring
10
              In the superceding BiOp for the Cibola NF, the FDs attempt to straddle a line with
11
     respect to the core issue that led this Court to decide two of WEG’s claims in its favor.
12
     On one hand, in the superceding BiOp the FWS lauds the U.S. Forest Service (“USFS”)
13
     for conducting long-term range-wide population monitoring as an “encouraging
14
     conservation measure” “which will contribute to recovery of the species by allowing the
15
     Service to assess the status of MSOs on NFS lands and evaluate the effectiveness of the
16
     [2012 Revised] Recovery Plan management recommendations on those lands.”1 ECF
17
     Doc. No. 112-1 at 24. On the other hand, the FDs state that the FWS’s omission of a
18
     mandatory requirement for the funding and implementation of such monitoring from the
19
     superceding BiOp for the Cibola National Forest is not material to its jeopardy and
20
     recovery analysis. Id.
21
              These statements present two problems for the FDs, and they do support either a
22
23
              1
                   The superceding BiOp’s characterization of the Cibola NF’s population
24
     monitoring as a “conservation measure” is a serious misrepresentation. “Conservation
25   measure” is a term of art under the ESA, and refers to component parts of a federal action
     that are “pledged in the project description,” and “their implementation is required under
26
     the terms of the consultation.” Exhibit 1, Center for Biological Diversity v. U.S.B.L.M.,
27   698 F.3d 1101, 1113-14 (9th Cir. 2012). As this Court know, the USFS strenuously
     refuses to make any “pledge” with respect to the funding and implementation of long-
28   term range-wide MSO population monitoring.
     WildEarth Guardians v. USFWS, et al.                      P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                            P age 7
 1   rational no jeopardy conclusion or a determination that the FDs have reasonably
 2   reassessed their prior jeopardy analysis. First, it is still the case that the USFS has not
 3   affirmatively and definitely committed to long-term funding and implementation of the
 4   population monitoring program specified in the 2012 Revised Recovery Plan (“RP”).
 5   Instead, it funds the monitoring on an annual basis and could terminate funding and/or
 6   participation in the monitoring program at any time. ECF Doc. No. 112-1 at 22 (the
 7   superceding BiOp states that the USFS “intends to fund” the monitoring in the future, but
 8   does not require it), Exhibit 2 (counsel for the USFS acknowledges that there is no long-
 9   term funding commitment). This Court has already held that statements of intention like
10   this are not sufficient to support a no jeopardy BiOp. WEG 2019 at *12 citing Center for
11   Biological Diversity v. Rumsfeld, 198 F.Supp.2d 1139, 1154 (D.Ariz. 2002) see also
12   National Wildlife Federation v. National Marine Fisheries Service, 524 F.3d 917, 935-36
13   (9th Cir. 2008) (holding that no jeopardy conclusions must be premised on “specific and
14   binding plans” and a “clear, definite commitment of resources,” and further holding that
15   even a “sincere general commitment” to take some future measure is an insufficient basis
16   for a no jeopardy BiOp). Without a firm and definite requirement that the USFS fund and
17   implement long-term range-wide MSO population monitoring as part of the adaptive
18   management program for MSO conservation and recovery, there is no insurance against
19   jeopardy.
20             Second, the FDs’ position – insofar as it can be gleaned from the superceding
21   BiOp and without actual argument – is that long-term range-wide MSO population
22   monitoring is simply not essential to the implementation of the adaptive management
23   program for MSO conservation and recovery that the FDs purport to implement. As
24   WEG has previously demonstrated to the Court, and as this Court has previously held,
25   this approach does not insure against jeopardy. Furthermore, this position reflects a
26   marked departure from the FWS’s position in the 1996 and 2005 BiOps which both
27   required range-wide population trend monitoring as a condition of the no jeopardy
28   conclusion. This significant change has not been adequately explained by the FDs. When

     WildEarth Guardians v. USFWS, et al.                       P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                             P age 8
 1   an agency changes a position on an issue, a “reasoned explanation for its action would
 2   ordinarily demand that it display awareness that it is changing position.” F.C.C. v. Fox
 3   Television Stations, Inc., 556 U.S. 502, 515 2009). The FDs are not acting with this sort
 4   of transparency and candor here. To the contrary, at oral argument on their Rule 59
 5   motion, counsel for the FDs represented to the Court – contrary to the record and prior
 6   judicial decisions on the issue – that the 1996 and 2005 BiOps did not contain a
 7   requirement for long-term range-wide population monitoring. This is hardly the start of a
 8   “reasoned explanation;” instead it is further obfuscation and lack of accountability.
 9            B.       The Cibola NF’s informal owl surveys do not stand in for long-term
                       range-wide population monitoring
10
              In part, the superceding BiOp for the Cibola National Forest states that the FWS’s
11
     no jeopardy conclusion is rational – despite the absence of a requirement for long-term
12
     range-wide population monitoring – because the USFS “conducts surveys for individual
13
     owls.” ECF Doc. NO. 112-1 at 23. This Court already addressed this issue in its
14
     September 12, 2019 decision, and held that MSO detections resulting from surveys
15
     cannot reasonably lead to any conclusions about jeopardy and recovery. WEG 2019 at
16
     *11. If the FDs nonetheless persist in making the argument that owl surveys correct the
17
     defect that led the Court to its September 12, 2019 decision, the argument would fail for
18
     two reasons.
19
              First, and as WEG has previously explained to this Court, pre-project surveys for
20
     individual owls in discrete planning areas can – if the surveys are rigorously conducted
21
     pursuant to a detailed protocol developed by the FWS – detect resident MSOs in a project
22
     area. However, such surveys do not provide any useful information that would help the
23
     FDs insure against jeopardy and the diminution of the MSO’s recovery prospects. In the
24
     2012 BiOps, the FWS was clear on this point when it stated that MSO surveys “can
25
     provide information regarding the presence or absence of MSOs in a specific area (and is
26
     used to establish PACs, etc.), but does not provide population level indicators of the
27
     species general population trend.” AR-FWS at 7578. The BiOps go on to acknowledge
28

     WildEarth Guardians v. USFWS, et al.                      P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                            P age 9
 1   that MSO survey data does not provide any useful information as to MSO “abundance,”
 2   which is the key metric that must be monitored if the FDs are to succeed in their
 3   purported plan to insure MSO conservation and recovery through implementation of an
 4   adaptive management program. Id. (the FWS states that “an increase in abundance in the
 5   species range-wide cannot be inferred from these data”) see also AR-FS 9855 (the FWS
 6   states the MSO survey does not capture MSO population trends).
 7            Second, even if pre-project MSO surveys did provide information that is useful to
 8   the jeopardy and recovery analysis – which is not the case, as explained above – the
 9   survey data acquired by the Cibola National Forest is largely unscientific and unreliable.
10   The FDs have failed to disclose to the Court the important limitations of their data. The
11   2012 Revised RP confronts head-on some of the difficulties in making successful
12   detections during MSO surveys, and sets out a detailed “Survey Protocol” which
13   “expresses the FWS’ scientific opinion on adequate owl survey methods.”2 The Protocol
14   provides specific guidelines on such issues as the number and spacing of “calling points”
15   needed to assure full coverage of a survey area, the timing interval and seasonality of
16   surveys, the number of visits that should be made to each “calling point,” and so forth.
17   AR-FS 9855-67. The most recent version of the Cibola NF Annual Monitoring and
18   Evaluation Report makes it apparent that MSO surveys in the Cibola NF – to the extent
19   they are are conducted at all – fall far short of these standards. Exhibit 3 (admitting that
20   most MSO surveys on the Ciboa NF are “informal” and/or limited in geographic scope
21   and coverage). The Cibola NF’s owl surveys are not conducted to the level recommended
22
              2
23                  To be clear, WEG is not suggesting that the FWS must incorporate into its
     BiOps a requirement that the USFS conduct MSO surveys according to Protocol. WEG’s
24
     specific and limited point on this issue is that insofar as MSO surveys – and the data
25   acquired thereby – are to serve any useful purpose at all, they must be conducted
     according to the Protocol. The results of less rigorous surveys are unreliable and cannot
26
     be counted on to detect the presence of all MSOs in the survey area. For this reason, the
27   2012 Revised RP – in every instance in which it discusses MSO surveys – specifically
     cautions that MSO surveys should be conducted to Protocol if and when they are used to
28   guide management decisions. AR-FS 9629, 9816-17, 9829, 9842, 9848.
     WildEarth Guardians v. USFWS, et al.                      P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                            P age 10
 1   by the FWS Protocol, and cannot support a no jeopardy BiOp.
 2            C.       PAC designation and protection does not cure the deficiency
 3            The FDs might argue that their designation and protection of 600 acres of
 4   nest/roost habitat around known MSO sites is an adequate substitute for implementation
 5   of the adaptive management program, and therefore supports a rational no jeopardy
 6   conclusion in the superceding BiOp and insures against diminution of the MSO’s
 7   recovery prospects. ECF Doc. No. 112-1 at 23. This argument would fail.
 8            First, the 2012 Revised RP plainly states that the protection of known MSO nest
 9   sites in PACs is not adequate to assure the survival and the recovery of the MSO for three
10   reasons: (1) the home ranges of individual MSOs are “considerably larger” than 600
11   acres, (2) MSOs use areas outside of their usual home ranges during certain periods of
12   their life cycle, and (3) recovery of the species will require the protection of non-PAC
13   nesting/roosting habitat to support an increasing population. AR-FS 9820-21. It is
14   simply not the case that jeopardy can be avoided and recovery prospects maintained by
15   protecting PACs, in the absence of the designation and management of Recovery Habitat
16   at a landscape scale.
17            Second, and as explained above, the MSO survey effort on the Cibola National
18   Forest is largely “informal,” ad hoc, and incomplete. It does not rise to the level of MSO
19   surveys recommended by the 2012 Revised RP. This means that many MSOs on the
20   Cibola NF are likely to evade detection during pre-project surveys, and are therefore
21   susceptible to harassment and/or mortality because their existence and whereabouts are
22   unknown at the time that the USFS implements forest treatments.
23            D.       Recovery Habitat has not been identified and managed on a landscape-
                       level scale
24
              Another argument that the FDs would likely make in support of their Motion to
25
     Dissolve is that the no jeopardy conclusion of the superceding BiOp is rational because
26
     the USFS “identified and is managing for future Mexican spotted owl nest/roost habitat”
27
     on the Cibola NF. ECF Doc. No. 112-1 at 23. Again – as with the MSO survey data
28

     WildEarth Guardians v. USFWS, et al.                      P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                            P age 11
 1   justification – this Court has already specifically addressed this issue, and has found it
 2   wanting. In its September 12, 2019 decision, this Court addresses at length the FDs’
 3   contention that habitat management justifies the FWS’s decision to excise a long-term
 4   range-wide MSO population monitoring requirement from BiOps associated with forest
 5   management in Arizona and New Mexico. This Court held that “habitat monitoring . . . is
 6   not an adequate measure of recovery,” and that “the conclusion that simple habitat
 7   protection . . . will lead to recovery is not reasonable.” WEG 2019 at *11, 12.3
 8            Furthermore, even if habitat management was a sufficient way in which to insure
 9   against jeopardy and the diminution of recovery prospects for the MSO – which is not the
10   case, as this Court has previously held – the superceding BiOp for the Cibola National
11   Forest omits a crucial fact. The 2012 Revised RP urgently recommends the identification
12   and mapping of nest/roost Recovery Habitat so that the USFS can manage MSO habitat
13   on a landscape scale. AR-FS 9629, 9821-22 (stating that “landscape modeling and
14   analysis [of Recovery Habitat] are critical” and that “the landscape should be managed to
15   sustain owl nesting/roosting habitat that is well-distributed spatially”). The intent of this
16   guideline is “to maintain and develop nesting and roosting habitat now and into the
17   future.” AR-FS 9821. However, the USFS did not create landscape-level MSO Recovery
18   Habitat maps until October 24. In response to an e-mail inquiry of September 16, 2019
19   from the undersigned to counsel for FDs, WEG learned of this crucial failure. Exhibit 4.
20   To make sure that there was no misunderstanding as to the non-existence of the Recovery
21   Habitat maps which are deemed crucial by the FWS, the undersigned sought confirmation
22
23
              3
                    In an effort to preempt further semantic sniping on the “route to recovery”
24
     issue upon which the FDs have been hanging their hat in post-merit proceedings, WEG
25   points out here that Section 7(a)(2) of the ESA requires the FDs to “insure” against
     jeopardy, and that this requirement means that the FDs are prohibited by the ESA from
26
     taking any action that impairs a listed species’ prospects for recovery. “An agency's
27   failure to adequately consider recovery needs in its adverse modification or jeopardy
     analysis renders the agency's determination arbitrary and capricious.” Northwest
28   Environmental Advocates v. U.S.E.P.A., 855 F.Supp.2d 1159, 12232 (D.Ore. 2012).
     WildEarth Guardians v. USFWS, et al.                       P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                             P age 12
 1   on October 7, 2019 as to the maps’ status. Exhibit 5. Counsel for the USFS confirmed
 2   that the Recovery Habitat maps “are still in development and not available.” Id.
 3            The superceding BiOp’s assertion that the no jeopardy conclusion is in part
 4   justified on the Cibola NF’s on-going identification and management of MSO habitat is a
 5   blatant misrepresentation of fact. In actual reality, the USFS did not prepare any MSO
 6   Recovery Habitat maps (at least to the specifications recommended by the 2012 Revised
 7   RP) until October 24, 2019. On that date – and apparently because the FDs perceived a
 8   vulnerability in this litigation after the issue was raised by WEG, and not because of any
 9   regard for the MSO’s conservation needs or the recommendations of the 2012 Revised
10   RP – the USFS prepared a map entitled “Potential MSO Habitat Areas” for the Cibola
11   National Forest. Exhibit 6. Such a belated and half-baked effort at mapping and
12   managing crucial Recovery Habitat for the MSO on a landscape-level scale cannot
13   reasonably support a no jeopardy conclusion.
14            E.       The superceding BiOp is tantamount to a repudiation of adaptive
                       management and relies on untested assumptions as to impacts
15
              As WEG has previously explained to the Court, any claims that the FDs make
16
     regarding the “net beneficial” effect of forest treatments on the population trend of MSOs
17
     and MSO habitat are sheer speculation and surmise, and cannot reasonably stand in for
18
     implementation of a rigorous and robust adaptive management program based on
19
     population monitoring. The superceding BiOp sets the stage for such an argument. ECF
20
     Doc. No. 112-1 at 27 (speculating and surmising as to the impacts of “restoration”
21
     treatments and asserting without any corroborating scientific evidence that such
22
     treatments will “protect[] and maintain[]” MSOs and their habitat). On this point, WEG
23
     again directs this court to the 2012 Revised RP:
24
              Empirical data on the effects of thinning and other mechanical forest
25            treatments on [MSO] are nonexistent. This is unfortunate, because
              thinning and other mechanical forest treatments are emphasized
26            heavily in plans for landscape-restoration of southwestern forests, and
              these activities could affect large areas of [MSO] habitat. Consequently,
27            understanding how these treatments affect [MSOs] is one of the major
              questions faced in integrating recovering this owl with plans for restoring
28            southwestern forests. Although this has been clearly noted for years, no

     WildEarth Guardians v. USFWS, et al.                      P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                            P age 13
 1            studies on this topic have been funded to date.
 2            As noted earlier, empirical data on effects of forest treatments on spotted
              owls are sparse and difficult to interpret. Although all of the studies
 3            discussed above individually present limits to interpretation,
              collectively they suggest that at least some kinds of mechanical forest
 4            treatments may negatively impact spotted owls. No clear guidance
              emerges from these studies relative to types, extents, or spatial arrangement
 5            of treatment that might minimize impacts to owls. Such information is
              badly needed if management is to proceed in owl habitat. Some
 6            treatments may have beneficial or neutral effects, but we do not know
              which types and intensities of treatments may be beneficial, neutral, or
 7            harmful.
 8   AR-FS at 9759, 9761 (emphasis added). The FDs appear to believe that this Court will
 9   (1) simply gloss over the fact that there is no empirical data that validates their
10   assumptions as to the net beneficial effect of so-called “restoration treatments,” and (2)
11   simply rubber-stamp their unsubstantiated assertion that the implementation of such forest
12   treatments insure against jeopardy and do not impair recovery.
13            The 2012 Revised RP is candid as to the cause of the “unfortunate” lack of
14   information regarding the impacts of “restoration treatments”: while the lack of
15   information “has been clearly noted for years,” “no studies on this topic have been funded
16   to date.” Id. If this Court were to blindly accept the FDs’ bald assertion as to the net
17   effect of “restoration treatments” and dissolve the injunction on that basis, the FDs would
18   reap an undeserved windfall from their decades of institutional negligence that would
19   ultimately redound to the harm of the MSO and its habitat. WEG urges this Court to
20   avoid this result, and to instead send the opposite message to the FDs: that Congress
21   meant what it said when it stated that Section 7(a)(2) “give[s] the benefit of the doubt to
22   the species” and that an action agency bears the burden “to demonstrate that . . . its action
23   will not violate” the jeopardy and recovery requirements of that statute. H.R. Conf. Rep.
24   No. 697, 96th Cong., 2nd Sess. 12 (1979) (reprinted in 1979 U.S.Code Cong. &
25   Admin.News 2572, 2576).
26            What is truly disheartening about the current state of affairs is that the FDs appear
27   ready to jettison – kit and caboodle – the entire MSO adaptive management program sub
28   rosa. The superceding BiOp brazenly states that “the results of population trend data

     WildEarth Guardians v. USFWS, et al.                        P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                              P age 14
 1   would not likely inform our decisions . . . as it relates to the continued implementation of
 2   the Cibola NF [Forest Plan].” ECF Doc. No. 112-1. This statement is striking, as
 3   acquiring and applying information from long-term range-wide population monitoring to
 4   inform management decisions is precisely the point of adaptive management.4 Indeed,
 5   even the superceding BiOp states that the results of a long-term range-wide population
 6   monitoring program would “contribute to recovery of the species by allowing the Service
 7   to assess the status of MSOs on NFS lands and evaluate the effectiveness of the [2012
 8   Revised] Recovery Plan management recommendations on those lands.” ECF Doc. No.
 9   112-1 at 24. The inconsistency of these two positions in the same BiOp concerning the
10   utility, purpose, and crucial importance of MSO population trend monitoring is head-
11   spinning and irrational. WEG respectfully submits that the FDs’ effort to disavow the
12   essential underlying logic of the adaptive management approach – which is depressingly
13   and plainly apparent in the superceding BiOp for the Cibola NF – should be denounced
14   and rejected by this Court. Such institutionalized incaution is impermisisble.
15   V.       WildEarth Guardians should be permitted to conduct discovery prior to
              responding to any future Motion to Dissolve filed by Federal Defendants
16
              As discussed above at the outset of this memorandum, the FDs’ Motion to
17
     Dissolve must be denied for three simple reasons: the FDs (1) have failed to carry their
18
     burden of proof, (2) have failed to provide this Court with any argument in support of
19
     their motion that goes beyond a conclusory assertion of “full compliance,” and (3) have
20
     failed to compile and lodge an administrative record that would facilitate this Court’s
21
     review of the claimed compliance. That said, WEG appreciates the fact that the FDs will
22
     presumably – at some future point – file another Motion to Dissolve that will comply with
23
     basic bedrock principles of motion practice. Of course, WEG will not resist the FDs’
24
     effort to take another bite at the apple on the sole basis that their effort failed to come up
25
26            4
                   WEG’s recently filed surreply in opposition to the FDs’ Rule 59 motion
27   explains how the FDs expected that the results of long-term range-wide population
     monitoring would test assumptions as to the impacts of forest treatments, and ultimately
28   lead to changes and refinements in those treatments. ECF Doc. No. 120 at 4-5.
     WildEarth Guardians v. USFWS, et al.                       P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                             P age 15
 1   to the mark on their first go-around.
 2            However, the FDs’ pending Motion to Dissolve – together with the irrational
 3   justifications incorporated into the superceding BiOp’s no jeopardy conclusion – is
 4   compelling evidence of the profundity of the problem detected here by the Court: an
 5   astonishing lack of accountability and shirking of responsibility that has played out for
 6   decades, despite various orders from judges of the District of Arizona (including this one)
 7   that were specifically intended to force the FDs into compliance with their obligations
 8   under the ESA. See for example Center for Biological Diversity v. Norton, 304
 9   F.Supp.2d 1174, 1180-81 (D. Ariz. 2003) (holding the FWS in contempt, stating that “this
10   Court cannot ignore the incredible amount of time that has been spent compelling
11   Defendant to properly perform [its] duties under the ESA,” and that “Defendant's
12   dismissive attitude toward the [ESA which] . . . created Defendant's current
13   predicament”). WEG submits that this Court should take this context into account in
14   connection with future proceedings on a subsequent Motion to Dismiss filed by the FDs.
15            Most importantly, WEG urges the Court to allow it to conduct discovery as to all
16   relevant factual representations made by the FDs in their future superceding BiOps and
17   legal memoranda in support of any subsequent Motion to Dissolve before it responds to
18   any such motion. Discovery is appropriate for two reasons in this case. First, the Ninth
19   Circuit holds that the “record review rule” of the APA does not apply to ESA citizen’s
20   suit claims like the claim against the USFS in this case. Western Watersheds Project, 632
21   F.3d at 497, Washington Toxics Coalition v. EPA, 413 F.3d 1024, 1034 (9th Cir. 2007).
22   In line with these decisions, various district courts have allowed discovery in ESA
23   citizen’s suits. Institute for Fisheries Resources v. Burwell, 2017 WL 89003 at *1 (N.D.
24   Cal. 2017), Natural Resources Defense Council v. Kempthorne, 2016 WL 8678051 at *17
25   (E.D. Cal. 2016), Conservation Congress v. U.S. Forest Service, 2013 WL 2457481 at *3
26   (E.D. Cal. 2013). Second, the Ninth Circuit holds that discovery may be taken in support
27   of claims brought pursuant to the jurisdictional provision of the APA (such as the claim
28   against the FWS) under certain circumstances, including “when . . . supplementation is

     WildEarth Guardians v. USFWS, et al.                      P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                            P age 16
 1   necessary to determine if the agency has considered all relevant factors and explained its
 2   decision . . . or . . . plaintiffs have shown bad faith on the part of the agency.” San Luis &
 3   Delta-Mendota Water Authority v. Jewell, 747 F.3d 581, 603 (9th Cir. 2014), Public
 4   Power Council v. Johnson, 674 F.2d 791, 795 (9th Cir. 1982) (holding that courts will
 5   allow discovery in an APA case if the party seeking discovery “into the thought processes
 6   of administrative decisionmakers” “makes a strong showing of bad faith or improper
 7   behavior”). WEG respectfully submits that the circumstances of this case support a
 8   finding of bad faith. It is clear that this Court is unable to rely on the FDs’
 9   representations in further proceedings, and that WEG should have an opportunity to test
10   the veracity of all relevant representations through discovery so as to assure that the
11   Federal Defendant have, in fact, faithfully complied with their duty to prepare a rational
12   reassessment of the 2012 BiOps’ jeopardy and recovery analysis.
13   VI.      Conclusion
14            The FDs have failed to comply with this Court’s remand instructions to prepare a
15   rational reassessment of the jeopardy and recovery analysis of the 2012 BiOps. The
16   superceding BiOp carries forward the same fundamental flaw that led this Court to
17   impose the injunction – the failure to include a long-term range-wide monitoring
18   requirement. The justifications offered for this continuing failure are irrational and
19   unreasonable. WEG respectfully submits (1) that the FDs’ pending Motion to Dissolve
20   should be denied and (2) that WEG should be given leave to conduct discovery as to the
21   factual representations that underlie any future Motion to Dissolve filed by the FDs. A
22   contrary result would reward the FDs for their continuing malfeasance with respect to the
23   conservation and recovery of the MSO. The injunction should be maintained in place
24   until the FDs demonstrate that they are acting with the institutional caution that the ESA
25   requires. Continuation of the decades-long pattern of institutional negligence, and of
26   managing national forests on the basis of speculation and surmise as to the impact of
27   forest treatments on MSOs should not be further countenanced by this Court.
28

     WildEarth Guardians v. USFWS, et al.                       P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                             P age 17
 1   Dated: November 18, 2019.
 2
 3
 4                                              Respectfully submitted,
 5
                                                       /s/ Steven Sugarman
 6                                              Steven Sugarman
                                                347 County Road 55A
 7                                              Cerrillos, New Mexico 87010
                                                (505) 672-5082
 8                                              stevensugarman@hotmail.com
 9
10
                                            CERTIFICATE OF SERVICE
11
12          I hereby certify that a true and correct copy of this Plaintiff’s Opposition to
     Defendants’ Motion to Dissolve the Court’s Injunction Re the Cibola National Forest was
13   served on counsel of record on November 18, 2019 through the Court’s electronic CM-
     ECF system.
14
15                                              /s/ Steven Sugarman
                                                Steven Sugarman
16
17
18
19
20
21
22
23
24
25
26
27
28

     WildEarth Guardians v. USFWS, et al.                             P laintiff’s Opposition to Motion to Dissolve
     Civil No. 13-151-RCC                                                                                   P age 18
